Citation Nr: 1028890	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  03-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for conductive 
hearing loss disability of the left ear and, if so, whether the 
reopened claim should be granted.

2.  Entitlement to service connection for sensorineural hearing 
loss disability of the left ear. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran had active military service from December 1950 to 
March 1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that inter alia denied service connection for bilateral 
hearing loss disability.

In December 2003 the Board issued a decision that determined a 
claim for service connection for left ear hearing loss disability 
had been previously finally denied and that new and material 
evidence had not been received to reopen that claim.  The Veteran 
appealed the Board's December 2003 decision to the United States 
Court of Appeals for Veterans Claims (Court), which issued a 
nonprecedential decision in November 2006 that upheld the Board's 
decision.  The Veteran thereupon appealed the Court's decision to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).

In March 2008 the Federal Circuit issued a decision that reversed 
the Court's decision, based on a determination that that the 
original claim in 1955 was for conductive hearing loss, while the 
new claim in 2002 was for sensorineural hearing loss; 
accordingly, the new claim could not be prejudiced by the 
previous denial.  Boggs v. Peake, 520 F.3d 1330 (2008).  The 
Court thereupon issued a memorandum decision in July 2008 that 
vacated the Board's December 2003 decision and remanded the case 
to the Board for further consideration.  

When the case was most recently before the Board in April 2009, 
the Board remanded the case to the Originating Agency for further 
development.  The case has now been returned to the Board for 
further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  

REMAND

The Board remanded this case in April 2009 with the specific 
instruction that the Veteran was to be examined by a physician.  
In response to the remand directive, the originating agency 
arranged for the Veteran to undergo an examination by an 
audiologist.  

The Board specifically requested examination and opinion by a 
physician because the issue on appeal requires an informed 
medical opinion as to whether conductive hearing loss and/or 
sensorineural hearing loss is etiologically related to active 
service, as opposed to aging, organic disease or other 
intercurrent cause.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  An audiologist is a non-physician without the training 
to adequately address the Board's question.

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order; where the 
remand orders of the Board were not complied with, the Board 
itself errs in failing to insure compliance; in such situations 
the Board must remand the case for further development.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded an 
examination BY A PHYSICIAN to determine 
the etiology of the Veteran's claimed left 
ear hearing loss.  The claims folder must 
be made available to and reviewed by 
the examining physician.  

Based upon the examination results and the 
review of the claims folder, the examining 
physician should state an opinion with 
respect to any conductive hearing loss in 
the left ear, and any/or any sensorineural 
hearing loss in the left ear, as to whether 
there is a 50 percent or better probability 
that the disorder is etiologically related 
to the Veteran's active service as opposed 
to aging, organic disease or other 
intercurrent cause.  The rationale for each 
opinion expressed must be provided.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a supplemental statement 
of the case and afford them the requisite 
opportunity to respond.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 
  
The veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

As noted above, this appeal has been advanced on the 
Board's docket.  This REMAND must be afforded expeditious 
treatment.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



